DETAILED ACTION
Allowable Subject Matter
Claims 1-14, 16-20 are allowed. Specifically, the independent claims 1, 12 and 19 are allowed over the prior arts. The dependent claims 2-11 are allowed due to their dependencies to the said independent claim 1. The dependent claims 13, 14, and 16-18 are allowed due to their dependencies to the said independent claim 12. The dependent claim 20 is allowed due to its dependency to the said independent claim 19.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest  a subsystem interface comprising a transmitter including a second transmission port configured to transmit a first data signal;
a receiver including a third reception port configured to receive a second data signal; and
a control module configured to control operations of the transmitter and the receiver, including performing a transmitter hand-shake by sending a request signal from the second transmission port and receiving an acknowledgement signal to the first reception port, or 15performing a receiver hand-shake by receiving the request signal to the third reception port and sending the acknowledgement signal from the fourth transmission port, in combination with the other limitations of the claim.
Regarding claim 12, the prior arts fail to teach or reasonably suggest a semiconductor device, wherein the first subsystem interface transmits a connection request signal to the sixth port through the second port, and 6wherein the second subsystem interface transmits a connection in combination with the other limitations of the claim.
Regarding claim 19, the prior arts fail to teach or reasonably suggest  a communication method comprising transmitting data from the first subsystem to the second subsystem by providing a third signal from the first port to the fifth port, providing a fourth signal from the second port to the sixth port, providing a fifth signal from the seventh port to the third port, and providing an eighth signal from the fourth port to the eighth port, wherein the signal provided from the first port to the fifth port is a clock signal, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844